DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 23, 2022 has been entered. 
Response to Arguments

Applicant's arguments with respect to claims 6, 7, 16, 17, 21, 22 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 6, 7, 16, 17, 21, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kodali et al. (U.S. Patent Application Number: 2013/0331054) in view of Dehner, Jr. et al. (U.S. Patent Number: 5,473,612).
	Consider claim 6; Kodali discloses a communication method implemented for a centralized unit, comprising: 
determining indication information based on whether a paging of a paged terminal device is originated from a core network node or from a radio access network node (par. 36, lines 3-20; par. 49, lines 10-15), wherein determining the indication information comprises setting the indication information to be identity information that is originated from the core network node when the paging is originated from the core network node (par. 36, lines 3-20; par. 49, lines 10-15), or setting the indication to be identity information that is generated by the radio access network node when the paging is originated from the radio access network node (par. 36, lines 3-20; par. 49, lines 10-15); sending, a paging message to a distributed unit [e.g. an internal state of the mobile wireless device (par. 49, lines 10-15, 19-29)]. Kodali discloses the claimed invention except: wherein the paging message carries the indication information that indicates that the paging is originated from the radio access network node, and wherein the indication information is set to identity information that is generated by the radio access network node.
In an analogous art Dehner discloses that the paging message carries the indication information that indicates that the paging is originated from the radio access network node [e.g. base station (col. 9, lines 31-44)], and wherein the indication information is set to identity information that is generated by the radio access network node [e.g. base station (col. 9, lines 31-44)].
It is an object of Kodali’s invention to provide a method of managing radio connections between mobile wireless devices and one or more wireless networks. It is an object of Dehner’s invention to provide a method of data communication. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teaching of Kodali by including specifically that the paging is originated from a radio access network node, as taught by Dehner, for the purpose of effectively providing services in a telecommunication network.
Consider claim 7, as applied in claim 6; Kodali discloses that the indication information is sent by the distributed unit (e.g. an internal state of the mobile wireless device) to the paged terminal device (par. 49, lines 1-15, 19-29).
Consider claim 16; Kodali discloses an apparatus, comprising: 
at least one processor, and a non-transitory memory storing instructions for execution by the at least one processor (par. 53, lines 3-10); 
wherein, when executed, the instructions cause the apparatus to perform operations comprising (par. 53, lines 3-10):
determining indication information based on whether a paging of a paged terminal device is originated from a core network node or from a radio access network node (par. 36, lines 3-20; par. 49, lines 10-15), wherein determining the indication information comprises setting the indication information to be identity information that is originated from the core network node when the paging is originated from the core network node (par. 36, lines 3-20; par. 49, lines 10-15), or setting the indication to be identity information that is generated by the radio access network node when the paging is originated from the radio access network node (par. 36, lines 3-20; par. 49, lines 10-15); sending, a paging message to a distributed unit [e.g. an internal state of the mobile wireless device (par. 49, lines 10-15, 19-29)]. Kodali discloses the claimed invention except: wherein the paging message carries the indication information that indicates that the paging is originated from the radio access network node, and wherein the indication information is set to identity information that is generated by the radio access network node.
In an analogous art Dehner discloses that the paging message carries the indication information that indicates that the paging is originated from the radio access network node [e.g. base station (col. 9, lines 31-44)], and wherein the indication information is set to identity information that is generated by the radio access network node [e.g. base station (col. 9, lines 31-44)].
It is an object of Kodali’s invention to provide a method of managing radio connections between mobile wireless devices and one or more wireless networks. It is an object of Dehner’s invention to provide a method of data communication. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teaching of Kodali by including specifically that the paging is originated from a radio access network node, as taught by Dehner, for the purpose of effectively providing services in a telecommunication network.
Consider claim 17, as applied in claim 16; Kodali discloses that the indication information is sent by the distributed unit (e.g. an internal state of the mobile wireless device) to the paged terminal device (par. 49, lines 1-15, 19-29).
Consider claim 21; Kodali discloses a communication system, comprising: 
a centralized unit (par. 54, lines 3-10) and a distributed unit [e.g. an internal state of the mobile wireless device (par. 49, lines 10-15, 19-29)], wherein: 
the centralized unit is configured to determining indication information based on whether a paging of a paged terminal device is originated from a core network node or from a radio access network node (par. 36, lines 3-20; par. 49, lines 10-15), wherein determining the indication information comprises setting the indication information to be identity information that is originated from the core network node when the paging is originated from the core network node (par. 36, lines 3-20; par. 49, lines 10-15), or setting the indication to be identity information that is generated by the radio access network node when the paging is originated from the radio access network node (par. 36, lines 3-20; par. 49, lines 10-15); sending, a paging message to a distributed unit [e.g. an internal state of the mobile wireless device (par. 49, lines 10-15, 19-29)], wherein the paging message carries the indication information that indicates whether the paging is originated from the core network node or from the radio access network node (par. 36, lines 3-20; par. 49, lines 10-15); the distributed unit (e.g. an internal state of the mobile wireless device) is configured to determine, according to the indication information (par. 49, lines 13-15), that the paging is originated from the radio access network node or the paging is originated from the core network node (par. 36, lines 3-20; par. 49, lines 10-15, 19-29). Kodali discloses the claimed invention except: wherein the paging message carries the indication information that indicates that the paging is originated from the radio access network node, and the indication information is set to identity information that is generated by the radio access network node.
In an analogous art Dehner discloses that the paging message carries the indication information that indicates that the paging is originated from the radio access network node [e.g. base station (col. 9, lines 31-44)], and the indication information is set to identity information that is generated by the radio access network node [e.g. base station (col. 9, lines 31-44)].
It is an object of Kodali’s invention to provide a method of managing radio connections between mobile wireless devices and one or more wireless networks. It is an object of Dehner’s invention to provide a method of data communication. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teaching of Kodali by including specifically that the paging is originated from a radio access network node, as taught by Dehner, for the purpose of effectively providing services in a telecommunication network.
Consider claim 22, as applied in claim 21; Kodali discloses the indication information comprises the identity of the paged terminal device (par. 49, lines 3-10) configured by the radio access network node [e.g. eNodeB (par. 36, lines 3-20)].

Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                          P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                
                                                                                                                                                           
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Joel Ajayi whose telephone number is (571) 270-1091. The Examiner can normally be reached on Monday-Friday from 7:30am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/JOEL AJAYI/
             Primary Examiner, Art Unit 2646